   Case 1:20-cv-00125-JRH-BKE Document 43 Filed 10/05/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


JACOB WILLIAMS,

      Plaintiff,

            V.

                                                         CV 120-125
C.R. BARD, INC., BARD PERIPHERAL
VASCULAR, INC., and
MCKESSON CORPORATION,


      Defendants.




                                     ORDER




     Before the Court is the Parties' joint stipulation of dismissal

without   prejudice   for   the    complaint   and   causes   of   action   against

Defendant McKesson Corporation.          (Doc. 40.)     All Parties signed the

stipulation; thus,,the Court finds dismissal proper under Federal Rule

of Civil Procedure 41(a) (1) (A)(ii).

     IT IS THEREFORE ORDERED that the claims against Defendant McKesson

Corporation are DISMISSED WITHOUT PREJUDICE.          The Clerk is directed to

TERMINATE Defendant McKesson Corporation as a party to this action.            Each

party shall bear its own costs and fees.




     ORDER ENTERED at Augusta, Georgia, this g^^^kay of October, 2020.




                                       J. ^AWBAy HALL/CfilEF JUDGE
                                       UNTTHTTKaTES district COURT
                                       SQUTH^N DISTRICT OF GEORGIA
